Citation Nr: 0504619	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
and congestive heart failure.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In his January 2003 Substantive Appeal, the veteran indicated 
that he sought a VA Travel Board hearing; however, he 
withdrew this request in March 2003.  See 38 C.F.R. § 
20.704(e) (2004).

In January 2004, the matter was Remanded to the Appeals 
Management Center (AMC) for further development.  The Board 
notes for the record that although the RO complied with the 
remand instructions, the matter must be Remanded again for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In July 2004, the veteran submitted what purports to be 
claims of service connection for folliculitis and migraines.  
This is referred to the RO for initial consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

The evidence of record indicates that the veteran is 
currently receiving Social Security Administration (SSA) 
benefits.  The RO should request the veteran's records from 
the SSA.

Correspondence from Dr. David M. Mitzner dated in March 2003 
indicated that he had treated the veteran since December 
2002, and provided an opinion regarding etiology of the 
veteran's claimed disorders.  The RO should obtain the 
veteran's medical records from Dr. Mitzner.  The veteran is 
advised that he has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2004).  

The veteran was afforded a VA examination in March 2004.  It 
is unclear whether the examiner reviewed the claims folder, 
or just service medical records and post-service treatment 
records provided by the veteran.  The veteran should be 
afforded another VA examination to address the etiology of 
his claimed congestive heart failure and coronary artery 
disease.  Specifically, the examiner should address the 
complaints of chest pain in service, any symptoms of fever, 
and the detection of a heart murmur on an insurance 
examination as noted in July 1965 on the service medical 
records as it relates to his current claimed disorders.  The 
examiner should also address Dr. Mitzner's opinion of 
etiology dated in March 2003.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed congestive heart failure 
and coronary artery disease.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's disorders are etiologically 
related to his service or were 
aggravated therein.  Specifically, the 
examiner should address the complaints 
of chest pain in service, any symptoms 
of fever, and the detection of a heart 
murmur on an insurance examination as 
noted in July 1965 as it relates to his 
current disorders.  The examiner should 
also address Dr. Mitzner's opinion.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for congestive heart 
failure and coronary heart disease.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




